 GORBEA, PEREZ&MORELL S. EN C.475WE WILL NOT discourage membership in United Packinghouse,Food and Al-liedWorkers,AFL-CIO,or any other labor organization,by discharging anyindividual,or in any other manner discriminating against any individual in re-gard to the hire,tenure of employment,or any term or condition of employment.WE WILL offer James R. Miller and John L.Woodsimmediate and full rein-statement to their former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,and make them whole foranyloss of pay they may have suffered by reason of our discrimination against them.WE WILL NOTinterrogate our employees concerning their union membership,activities,or sympathies or threaten them with reprisals for engaging in suchconduct.WE WILL NOTmaintain,enforce,or applyany rule or regulation prohibitingour employees,during nonworking time,from soliciting their fellow employeesto join or support United Packinghouse,Food and AlliedWorkers,AFL-CIO,or any other labor organization.WE WILL NOTin any other manner interfere with,restrain,or coerce em-ployees in the exercise of their right to self-organization, to form,join, or assistany labor organization,to bargaincollectivelythrough representatives of theirown choosing,to engage in concertedactivityfor the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom anyor all suchactivities.All ouremployees are free to become,remain,or refrain from becoming or re-maining, members of any labor organization.FLORIDA SUGAR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywith the Board'sRegional Office, RossBuilding, 112 East Cass Street,Tampa,Florida,33602,TelephoneNo. 223-4623,if they have any question concerning this notice or compliance with its provisions.Gorbea, Perez&Morell S. enC. andAmalgamated ClothingWorkers of America,AFL-CIO.Case No. 24-CA-1373.May 6,1963SUPPLEMENTAL DECISION ON REMANDOn September 26, 1961, the National Labor Relations Board issueda Decision and Orderin the above-entitled proceeding, 133 NLRB362, in which it found that the Respondent had violated Section8(a) (1) of the Act by offering its employees a wage increase in orderto defeat the Union's organizational efforts, and Section 8(a) (5)by refusing to bargain with the Union which had been designated, asbargaining representative by a majority of its employees.The Boardspecifically rejected the Respondent's contention that the authoriza-tion cards, upon which proof of majority was based, had been ob-tained by the Union on the promise that they would be used onlyfor the purpose of filing a petition for an election.The Board or-dered the Respondent to cease and desist from the unfair labor prac-tices found and to bargain with the Union.142 NLRB No. 55. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on March 27, 1962, the Court of Appeals for the FirstCircuit sustained the Board's Section 8(a) (1) finding and enforceditsOrder in that respect.'The court also sustained the Board'sfinding that the employees knew that they were signing cards formembership in the Union, and had not been led to believe that thecards were merely to obtain an election.Thus, it appears that thecourt would have affirmed the Board's finding of a Section 8(a) (5)violation except for its doubts, for which the case was remanded tous, as to whether the employees were not unduly influenced by theUnion's offer to waive initiation fees and by the fact that the cardsthemselves referred to a "regular initiation fee" when the Unionhad not been charging such fees in Puerto Rico'The Board has recently had occasion to reaffirm that the practiceof offering special reduced initiation fees during an organizationalcampaign is not, of itself, interference with the conduct of elections.'The Board has held, however, that a reduction or a complete waiverof initiation fees does interfere with the conduct of the elections whenthe union's waiver is conditioned on how the employees vote or on theresultsof the election.4Since it is not the waiver itself, but the specific circumstances underwhich it is offered that determine whether it constitutes substantialinterference with the conduct of the election, it is worthwhile notingwhy unions charge, and why they may waive, initiation fees, as anillumination of the union's motives in this case.A recent treatiseon unionism has this to say on the subject:'Initiation fees serve several sorts of union purposes.First,of course, they are a source of revenue, which is occasionally ex-pendable during an organization drive when the union is anxiousto induce workers to join the union. Second, the initiation feerepresents for the old member a kind of equity payment by thenew member to compensate, at least partially, for the efforts thatothers have put into building the union.The feeling is that,quite aside from the revenue, the new members should be madeto have some stake in the union. Finally, of course, the initiationfee can serve as a restrictive device in keeping down membershipin the union.This device is serviceable only when union member-ship is a requirement for getting the job.The court recognized the propriety of a waiver when the union'scampaign leads to an election, since an employee who had signed anauthorization card would still retain his freedom of choice in the1300 P.2d 886(C A. 1).The cards stated : "Those who join now shall never have to pay an initiation fee.Those who wait until the contract is signed, shall have to pay the regular initiation fee."Gilmo, a Industries,Inc.,140 NLRB 100, and cases cited in footnote 3 thereof.SeeLobue Bros.,109 NLRB 1182.5 Barbash,"The Practice of Unionism,"Harper & Brothers,1956, p. 79. GORBEA,PEREZ &MORELL S. EN C.477election.The court pointed, out, however, that "[A]lthough waiv-ing initiationfeesbefore an election may be harmless because it buysonly membership cards but not votes, it seems to us thatit ceases tobe harmless when the cards,as inthis case, become the equivalentof votes.The union has then bought the very affirmative action itneeded."Even though the employees did notsignthe cardsunder a specificpromisethat they would only be used to obtainan election,it is im-portant to note that the Union may not be chargedwith engaging insharp practices by its reliance on authorization cards for proof of itsmajority. Its good faith is shown by the fact that it filed a petitionwith the Board, thereby indicating its preference for validation of itsmajority through a secret election. It was onlyafterthe Respondent'sunfair labor practices made a free election impossible that the Unionavailed itself of the alternative method under the statute and estab-lished its majority through authorization cards. If, as the court says,the cards are now the equivalent of votes, it was the Respondent whomade them so. If we should now refuse to recognize the Union'smajority status because the Respondent destroyed the basisfor a fairelection, we would be bestowing on the guilty party the very advantagewhich it hopedto gainwhen it committed its unfair labor practices.'Since the Union was unlawfully deprived of a chance to establish itsmajority through a Board-conducted election, we believe that equityrequiresthat the validity of the authorization cards should now bejudged by the principles which would have been applied if the Unionhad won an election, and if the Respondent was now seeking to over-turn it on the ground that the waiver of initiation fees had interferedwith the election.If this case had arisen in that manner, we are satisfied that theBoard's precedents establish that the Union's waiver of initiation feeswas not such interference as would warrant setting an election aside.Thus, it is not clear to whom the waiver offer addressed itself. It firstpromises"those who join now" that they will not have to pay an initia-tion fee.Immediately thereafter, the class of employees whose feesare waived is broadened to include those who join before the contractis signed.That eventuality could conceivably be weeks or monthsafter recognition was achieved.Any employee who read the cardcarefully and pondered the meaning of these two sentences could withgood reason decide that he would be entitled to claim remission of theinitiation fee even if he joined after recognition had been obtained,since "now" is nowhere limited to the period of the organizationalcampaign, but is set off only from the period beginningafterthe con-tract is signed.But even if we assume, as is more probable, that theemployees did not subject the phrasing of the waiverto so close an^Cf.Joy SilkMiIZSv.N.L R.B.,185 F. 2d 732, 741 (C.A.D.C.) cert.denied 341 U.S. 914. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysis, we are nevertheless satisfied that no one could have been mis-led into thinking that if he did not sign the card the instant it wasoffered him, he ran the risk of losing the benefit of the waiver.Whenthe waiver was offered with the distribution of the authorization cards,the only determinable event, and the only cutoff date mentioned, wasthe signing of a contract.In other words, if the Union achieved recog-nition and if it were then able to negotiate a contract with the Respond-ent, there would still be time for anyone then employed at the plant tojoin the Union without payment of an initiation fee.The court's opinion recognizes that it is not unreasonable for theBoard to hold that a waiver of an initiation fee for employees who joina union prior to a Board election is a permissible promotional tech-nique, and to distinguish such a situation from that inLobue Bros., 109NLRB 1182, where the waiver was held to be improper interference be-cause it was conditioned on whether the union won the election. InLobue,thequid pro quofor the waiver was signing upbeforethe unionwas certified.In this case, on the contrary, there was no price exactedor expected for the waiver, since it would have been freely availableto anyone employed before the contract was signed, whether or nothe had signed a card.Finally, we do not believe that waiver or reduction of initiation feesduring a campign to obtain authorization cards is the type of benefitwhich improperly affects an employee's decision to sign or not to signsuch a card.The motives for designating a union as bargaining rep-resentative or for joining it are normally based on what one expectsthe union to accomplish.The cost of affiliation will, of course, be afactor in reaching a decision to join or not to join, but the major ele-ment of cost (except for unions which impose high initiation fees asa restrictive device) is not the initiation fee but the cumulated monthlydues.In any event, the effect on employees of waiver of initiationfees is too speculative to be viewed as a coercive influence.The em-ployee who refuses to take advantage of the union's waiver offer willsuffer detriment only if the union succeeds in signing up a majorityof the employees, if the union is then able to persuade the employer togive it a union-security clause, and if the union actually decides tocollect an initiation fee from the employees who had not previouslypaid one.This brings us to the second query posed by the court.Although thecards themselves mention an initiation fee which the Union offered towaive for those "who join now" or before a contract be signed, therecord shows that the Union had not been collecting such fees in itsfew other organizational situations in Puerto Rico.Whatever un-truthfulness one might read into a "waiver" in these circumstances,we do not consider it of such substantiality or of such consequenceto require invalidation of the Union's majority status.No specific GORBEA, PEREZ& MORELL S. EN C.479amount for the initiation fee was listed and no impression was giventhat the waiver had a particular monetary value.Moreover, theUnion's constitution does provide for regular initiation fees and theUnion could at some later time have made the waiver worth some-thing by deciding to collect initiation fees in Puerto Rico, as elsewhere,from those who joined after a contract at the Respondent's plant wassigned.The situation here, in our opinion, does not compare in gravity withthat struck down by the court inRout stein.'The waiver here was onlyone of the persuasions which may have influenced the 65 or so em-ployees who signed cards, whereas inRohtsteinthe one crucial cardwas signed only because of the nakedly false assertion that the unionhad already achieved its majority.For the foregoing reasons, we reaffirm our previous Decision andOrder herein, and respectfully recommend to the court that it sustainour findings of violations of Section 8 (a) (5) and enforce our Order inthat respect.MEMBERSRODGERSand LEEnoM,dissenting :Unlike our colleagues, we would dismiss the Section8(a) (5) allega-tions, as we cannot overlook the fact that the cards were obtained in afraudulent manner.8The vice in this situation is that the Union offered to waive pay-ment of its "regular initiation fee" to induce employees to sign thebargaining authorization cards, although the Union, in practice,charged no initiation fee, and thus had no "regular initiation fee."Not only was this representation false, but the Union knew it to befalse.Further, the representation was of a character not subject toready check by the employees as to its truth.Although the Union didnot describe its so-called "regular initiation fee" in monetary terms,employees in general know that waiver of an initiation fee involves asubstantial monetary saving. In this connection, we agree with thecourt's observation, made in the course of its opinion remanding thiscase to the Board, that ". . . initiation fees are dollars, and theirsignificance in this case is attested by the prominence the Union gaveto the matter."The effect of this misrepresentation is revealed in theproffered testimony, which we accept as true, that a majority of theemployees in 'the unit signed the authorization cards in question atT N.L R.B. v. H. Rohtstein&Co.,Inc,266 F. 2d407 (C A. 1).$Member Leedom agrees that the authorization cards are not rendered invalid asbargaining designations solely becausethey wereobtained in return for the waiver ofinitiation fees.Member Rodgers,on the other hand, believes that the practice of waivinginitiation fees-real and not fictitious fees-in return for signatures on authorizationcards constitutes the buyingof votes, and thereforethe buying of representative status,if the cards are used to establish majority status under an 8(a)(5) allegation; con-sequently,followingLobue Bros.,109 NLRB1182, Member Rodgers would, for this reasonalso, rule that the cards here are invalid. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDleast in part because of the Union's representation that it was waivingpayment of its "regular initiation fee."It is manifest from all the foregoing that the Union's purportedwaiver of its so-called "regular initiation fee" involved a substantialmisrepresentation as to a material fact," and that cards obtainedthrough such misrepresentation do not reflect the free will of em-ployees signing them.Accordingly, as the Union was not freely designated by a majorityof the employees as their representative in the appropriate unit, theUnion was not entitled to exclusive recognition.This being so, theRespondent did not violate Section 8(a) (5) by refusing to recognizethe Union.9We do not agree with our colleagues that the "misrepresentation here does not com-pare in gravity with that struck down by the court inRohtstein."We consider themisrepresentation involved in the instant case to be as grave as that involved inRohtsteinor, at least, sufficiently serious to vitiate the cards.And,there appears to be no warrantfor our colleagues'assertion that"inRohtsteinthe one crucial card was signed onlybecause of the nakedly false assertion that the union had already achieved its majority."For all that appears,there may well have been one or more other factors which inducedthe employee to sign the crucial card. In any event,it is clearthatthe misrepresenta-tion in the instant case substantially contributed to induce the employees to execute thecards.Carl T. Mason Co.,Inc.andMachinery,Scrap Iron,Metal andSteel Chauffeurs,Warehousemen, Handlers,Helpers and AlloyFabricators Union,LocalNo. 714, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America,Petitioner.Case No. 13-RC-8195.May 6, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuantto a stipulationfor certificationupon consent election,an election by secret ballot was conducted by the Regional Directoron December 20, 1961, among the employees in the unit describedbelow.After the election, the parties were furnished with a tally ofballots which showed that, of approximately 69 eligible voters, 12ballots were cast for, and 50 ballots were cast against, the Petitioner,and 2ballots were challenged.Thereafter, the Petitioner filed objec-tions to conduct affecting the results and conduct of the election.After investigation, the Regional Director, on February 8, 1962,issued andserved upon the parties his report on objections in whichhe recommended that all the objections be overruled.Thereafter, thePetitioner filed timely exceptions to the Regional Director's report.Upon the entire record in this case the Board finds :1.The Employeris engaged in commercewithin themeaning of theAct.142 NLRB No. 56.